DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the After Final Consideration Pilot Program Request Amendment filed on June 27 2022 in which claims 1, 5, and 8 have been amended and entered of record.
Claims 1 -24 are pending for examination.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Joseph J. Buczynski (Applicant’s Representative) on July 11, 2022.
The application has been amended as follows:
          In the claims:            Claim 1: (Currently Amended)  A wireless power supply system employing a magnetic resonance technique in which high-frequency power is wirelessly supplied from a power transmission device that includes a power transmission coil, resonant capacitor Cr, switch elements and switching control circuit and is electrically connected to DC power supply to a power reception device that includes a power reception coil that is at least magnetically coupled with the power transmission coil, wherein
	the transmission coil and the resonance capacitor form a power-transmission-side resonant circuit, and 
the switching control circuit intermittently applies a DC power supply to the power-transmission-side resonant circuit by turning the switch element on and off at a prescribed switching frequency to generate resonance current in the power-side resonant circuit,
	the wireless power supply system comprising:
	a relay coil that is coupled with the power transmission coil and the power reception coil using at least a magnetic field; and
	a relay circuit that is connected to the relay coil and forms a resonant circuit together with the relay coil; wherein
	when k1 represents a coupling coefficient between the power transmission coil and the power reception coil and k2 represents a coupling coefficient between the power transmission coil and the relay coil, a relationship k1 [Symbol font/0xB3] k2 holds true, 
	the relay coil is provided at a position that is between the power transmission coil and the power reception coil and that is a position other than along a shortest distance between the power transmission coil and the power reception coil, [[and]]
	
when k3 represents a coupling coefficient between the power reception coil and the relay coil, a relationship k3 [Symbol font/0xB3] k2 holds true, and
the maximum efficiencies is when k3 > k2.

Claim 2: (Canceled)

Claim 3: (Currently Amended) The wireless power supply system according to claim [[2]]1, wherein
	the relay coil comprises a plurality of relay coils,
	the relay circuit comprises a plurality of relay circuits that are respectively connected to the plurality of relay coils and respectively form resonant circuits together with the relay coils,
	among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay coil among the plurality of relay coils is a coupling relay coil that is coupled with the power reception coil using at least a magnetic field, and
	when k4 represents a coupling coefficient between a relay coil that is downstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil, a relationship k3 [Symbol font/0xB3] k4 holds true, and
	the plurality of relay coils include at least one relay coil that is provided at a position between the power transmission coil and the power reception coil and that is a position other than along a shortest distance between the power transmission coil and the power reception coil.
Claim 5: (Currently Amended) A wireless power supply system employing a magnetic resonance technique in which high-frequency power is wirelessly supplied from a power transmission device that includes a power transmission coil, resonant capacitor Cr, switch elements and switching control circuit and is electrically connected to DC power supply to a power reception device that includes a power reception coil that is at least magnetically coupled with the power transmission coil, wherein 
	the transmission coil and the resonance capacitor form a power-transmission-side resonant circuit, and 
the switching control circuit intermittently applies a DC power supply to the power-transmission-side resonant circuit by turning the switch element on and off at a prescribed switching frequency to generate resonance current in the power-side resonant circuit,
	the wireless power supply system comprising:
	a relay coil that is coupled with the power transmission coil and the power reception coil using at least a magnetic field; and
	a relay circuit that is connected to the relay coil and forms a resonant circuit together with the relay coil; wherein
	the power transmission coil and the relay coil are housed in a first casing,
	the reception coil is housed in a second casing that is different from the first casing, 
	when d1 represents a shortest distance between the power transmission coil and the power reception coil and d2 represents a shortest distance between the power transmission coil and the relay coil, a relationship d1 [Symbol font/0xA3] d2 holds true, 
	the relay coil is provided at a position that is between the power transmission coil and the power reception coil and that is a position other than along a shortest distance between the power transmission coil and the power reception coil, [[and]]
	
when k2 represents a coupling coefficient between the power transmission coil and the relay coil, and k3 represents a coupling coefficient between the power reception coil and the relay coil, a relationship k3 [Symbol font/0xB3] k2 holds true, and
the maximum efficiencies is when k3 > k2.

Claim 10: (Currently Amended) The power transmission device of the wireless power supply system according to Claim [[2]]1, further comprising:
	a power transmission circuit that is connected to the power transmission coil and supplies high-frequency power to the power transmission coil; and
	a casing that houses the power transmission coil and the relay coil and has an arrangement part on which the power reception coil that is coupled with the power transmission coil using at least a magnetic field is to be arranged. 

Claim 22: (Currently Amended) The wireless power supply system employing the magnetic resonance technique according to claim [[2]]1, further comprising:
	a first casing that houses the power transmission coil and the relay coil; and
	a second casing, that is different from the first casing and houses the reception coil.
Allowable Subject Matter
Claims 1 and 3-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
         Regarding independent claims 1 and 4, the prior art does not teach or suggest the claimed invention having “when k2 represents a coupling coefficient between the power transmission coil and the relay coil, and k3 represents a coupling coefficient between the power reception coil and the relay coil, a relationship k3 [Symbol font/0xB3] k2 holds true, and
the maximum efficiencies is when k3 > k2”, and a combination of other limitations thereof as recited in the claim.         

Regarding claim 5, there is no teaching, suggestion, or motivation for combination in the prior art of record for “when k2 represents a coupling coefficient between the power transmission coil and the relay coil, and k3 represents a coupling coefficient between the power reception coil and the relay coil, a relationship k3 [Symbol font/0xB3] k2 holds true, and
the maximum efficiencies is when k3 > k2”, and a combination of other limitations thereof as recited in the claim.
Regarding claims 3, 4, and 6-24, the claims have been found allowable due to their dependencies to claims 1 and 5 above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836